Citation Nr: 1501224	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-27 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder other than asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and D.P.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to November 1984 and from November 1985 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing, the record was held open for a period of 60 days to allow the Veteran to submit additional evidence.  

A March 2014 Board decision granted service connection for asbestosis.  The issue of service connection for a respiratory disorder other than asbestosis was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives set out in March 2014.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's asthma preexisted active service.

2.  There is clear and unmistakable evidence that the Veteran's preexisting asthma was not aggravated beyond its natural progression by an in-service event, injury or illness.

3.  The Veteran's COPD was not manifest during active service and is not otherwise related to any event of active service, to include asbestos exposure in service.   


CONCLUSION OF LAW

A respiratory disorder, other than asbestosis, was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

In this case, the RO provided the Veteran with VCAA notice in June 2008 and May 2014.  The notice letters informed the Veteran of the evidence required to substantiate a service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter included notice of how disability ratings and effective dates are determined. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claim.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Board previously remanded the case for additional development in March 2014.  The remand directed the AMC/ RO to attempt to obtain additional service treatment records and Social Security Records.  The remand also directed the AMC/ RO to request information from the Veteran about any treatment received and to attempt to obtain those records.  Pursuant to the remand, in May 2014, the AMC submitted a request for additional service treatment records to Military Entrance Processing Station.  In June 2014, the Department of Defense informed the AMC that no records for the Veteran are available, as they were purged.  The AMC requested Social Security records for the Veteran and received a negative response from the Social Security Administration (SSA) in July 2014, which indicated that there were no records pertaining to the Veteran.  As the responses indicate that no additional service records or SSA records for the Veteran are available, further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  In July 2014, the AMC requested that the Veteran provide authorization for medical records for any healthcare providers.  The Veteran returned a completed authorization for private medical records in August 2014, and those records were obtained and associated with the claims file.  The Board finds that there was substantial compliance with the remand directives.   

 The Veteran had a VA examination for respiratory disorders in June 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination.  The claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination was conducted. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

As noted above, the Veteran was afforded a Board hearing in December 2013.  At that hearing, testimony was presented on the issue of the claim to service connection for a respiratory disorder.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished with respect to the claim being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Chronic obstructive pulmonary disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service and by clear and unmistakable that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.306(a).  Temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the Board hearing, the Veteran testified that he was exposed to asbestos in his service occupation as a foundry worker on ships.  In the May 2009 rating decision, the RO conceded the Veteran's asbestos exposure aboard ships.  

The Veteran is already service-connected for asbestosis; however, as the record contains current diagnoses of COPD in addition to asbestosis, the Board must consider whether COPD is related to service.  Clemons v. Shinseki, 23 Vet. App. 1.   

The Veteran served on active duty from January 1964 to November 1984 and from November 1985 to April 1992.  The enlistment examination for the first period of active service, dated in January 1964, did not note any respiratory conditions.  A chest x-ray was negative.  

Service treatment from the Veteran's first period of service reflects complaints of asthma, chest pain and cough.  The Veteran was seen in sick call in February 1976 with a complaint of "asthma attack after 19 years."  An impression of asthma was noted.  A June 1979 entry in the service treatment records reflects that the Veteran reported asthma that last occurred in 1976.  In May 1979, the Veteran reported chest pain and cough and was assessed with bronchitis.  In December 1980, the Veteran reported upper respiratory congestion.  Examination of the lungs was within normal limits.

The enlistment examination for the second period of active duty service, dated in May 1985, reflects that a chest x-ray was noted as abnormal.  The report of the x-ray is not of record.  The entrance examination did not note a diagnosis pertaining to the lungs or respiratory system.  

The medical history form completed by the Veteran in conjunction with the May 1985 enlistment examination reflects that the Veteran reported a history of asthma.  Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b) (2014); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Service treatment records from the Veteran's second period of service show that he complained of a chronic cough in March 1986.  A February 1988 medical questionnaire for respirator users shows that the Veteran denied lung disease or persistent cough.  A separation examination for the second period of service is not of record.

In this case, the Board finds that there is clear and unmistakable evidence that the Veteran had asthma that pre-existed entry into active duty service in January 1964.  In this regard, the July 2014 VA examiner indicated that the Veteran had childhood asthma which resolved several years prior to service.  In 1976, the Veteran reported a history of asthma 19 years prior.  He also reported a history of asthma at 3 or 4, upon enlistment in May 1985.  The VA examiner indicated that the asthma which pre-existed service is different than the current condition, diagnosed as COPD.   The VA examiner stated that asthma is a reversible airway disease and the Veteran has a strong component of irreversible lung disease.  Thus, the Board finds that COPD did not clearly and unmistakably pre-exist service.

The Board finds that there is clear and unmistakable evidence that the Veteran's pre-existing asthma was not aggravated during active service.  The July 2014 examiner concluded that asthma resolved prior to service and was not aggravated during service.  The examiner noted that the Veteran had one episode of asthma in February 1976.  The other medical evidence of record does not provide an opinion establishing that asthma was aggravated in service.  

The Board finds that COPD is not related to service, as the weight of the competent medical evidence is against a relationship to service.  

The Veteran submitted an opinion from a private physician, Dr. F.R.F., dated in February 2010.  Dr. F.R.F. noted that the Veteran has a history of working in ship's foundry and history of exposure to asbestos and other foreign materials that can cause lung disease.  He indicated that the combination as well as the [Veteran's] smoking history, "may lead to chronic obstruction lung disease and lung carcinoma."   Dr. F.R.F. concluded that Veteran has lung disease contributed by his long military service in a military foundry.   

The Veteran had a VA examination in July 2014.  The VA examiner noted a diagnosis of COPD since 2008.  The examiner opined that COPD is not related to asbestos exposure and opined that its most likely etiology is cigarette smoking.  The examiner noted that asbestos exposure can cause asbestosis; however, this is different from COPD.  The examiner agreed with the February 2010 opinion of Dr. F.R.F., which concluded that the Veteran has asbestosis as well as COPD.  

A private treatment record from Dr. H.C., dated in August 2014, reflects a diagnosis of COPD.  The treatment record does not provide a medical opinion linking COPD to active service.  

The record contains conflicting medical opinions regarding the etiology of COPD.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The opinion of Dr. F.R.F. is ambivalent, as the opinion links the Veteran's COPD to both smoking and asbestos exposure.  The opinion of the VA examiner contains a higher degree of medical certainty and a more detailed rationale and is therefore accorded greater probative value.   

For these reasons explained above, the Board finds that asthma clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The Board further finds that the weight of the competent medical evidence is against a relationship between the Veteran's current COPD and his active service, including asbestos exposure during service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder other than asbestosis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).








ORDER

Service connection for a respiratory disorder other than asbestosis is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


